                    Case 8:20-cv-02118-PX Document 64 Filed 08/31/20 Page 1 of 1




                                    UNITED STATES DISTRICT COURT

                                          DISTRICT OF MARYLAND

   CHAMBERS OF                                                                              6500 Cherrywood Lane
    Paula Xinis                                                                             Greenbelt, MD 20770
UNITED STATES DISTRICT JUDGE                                                                (301) 344-0653



                                                 August 28, 2020

                  Re:   20-2118, Casa De Maryland, Inc., et al. v. Chad F. Wolf et al.

                                              LETTER ORDER

       Dear Parties,

       As discussed at today’s hearing, no later than September 2, 2020, the parties are to submit their
       pleadings, not to exceed five pages single-spaced and exclusive of exhibits responsive to the
       following: (1) any additional authority as to whether it is sufficient, for purposes of standing, for
       individual members of Plaintiff organizations to challenge the Broader EAD Rules collectively
       based on particularized harms resulting from specific changes therein; (2) the distinction between
       the terms “first assistant” and “Acting Secretary” for purposes of the HSA and the FVRA; (3) the
       import of the language “functions and duties” in section 3348 of the FVRA in this case; (4) to the
       extent there are workable alternatives short of nationwide preliminary relief, what those are; and
       (5) additional authority on the proper force and effect to give the DHS Orders of Succession and
       Delegations for Named Authorities, known as Delegation 00106.

       The parties may also submit reply briefing not to exceed 2 pages single-spaced and exclusive of
       exhibits, no later than September 4, 2020. Without permission from this Court, the parties’
       briefing on both submissions collectively are not to exceed seven pages exclusive of exhibits.

       Despite the informal nature of this correspondence, it constitutes an ORDER of the Court and
       shall be docketed as such.



                                              Sincerely,

                                              ___/S/__________________
                                              PAULA XINIS
                                              United States District Judge
